Case: 14-20185      Document: 00513118778         Page: 1    Date Filed: 07/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                    No. 14-20185                                     FILED
                                  Summary Calendar                               July 16, 2015
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE GUTIERREZ VILLA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-409-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       The Federal Public Defender appointed to represent Jose Gutierrez Villa
has moved for leave to withdraw as counsel on appeal and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Gutierrez Villa has filed responses. The
record is not sufficiently developed to allow us to make a fair evaluation of
Gutierrez Villa’s claim of ineffective assistance of counsel; we therefore decline


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20185     Document: 00513118778     Page: 2    Date Filed: 07/16/2015


                                  No. 14-20185

to consider the claim without prejudice to collateral review. See United States
v. Isgar, 739 F.3d 829, 841 (5th Cir.), cert. denied, 135 S. Ct. 123 (2014).
      We have reviewed counsel’s brief and the relevant portions of the record,
as well as Gutierrez Villa’s responses. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review. The motion
for leave to withdraw is therefore GRANTED, and counsel is excused from
further responsibilities in this case. Gutierrez Villa’s request to proceed pro se
is DENIED. See United States v. Polanco–Ozorto, 772 F.3d 1053, 1055 (5th Cir.
2014) (per curiam) (“[A] criminal defendant’s motion to proceed pro se on
appeal will be denied if it is filed after the defendant’s counsel has filed an
Anders brief, as such a request is invoked too late.” (internal quotation marks
and citation omitted)). The APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2